Exhibit 21 SUBSIDIARIES OF THE COMPANY State/County of Incorporation Stock Ownership West Pharmaceutical Services, Inc Pennsylvania Parent Co. Tech Group North America, Inc. Arizona % West Pharmaceutical Services Lakewood, Inc. Delaware West Pharmaceutical Services Canovanas, Inc. Delaware West Pharmaceutical Services Vega Alta, Inc. Delaware West Pharmaceutical Services of Delaware, Inc. Delaware West Pharmaceutical Services Delaware Acquisition, Inc. Delaware West Analytical Laboratories LLC Delaware Senetics, Inc. Delaware West Pharmaceutical Services of Florida, Inc. Florida Tech Group Grand Rapids, Inc. Michigan Citation Plastics Co. New Jersey Medimop USA, LLC Pennsylvania West Pharmaceutical Services Argentina S.A. Argentina West Pharmaceutical Services Australia Pty. Ltd. Australia West Pharmaceutical Services Brasil LTDA. Brasil West Pharmaceutical Packaging (China) Company Ltd. China West Pharmaceutical Services Shanghai Medical Rubber Products Co. Ltd. China (a) West Pharmaceutical Services Colombia S.A. Colombia (b) West Pharmaceutical Services Holding Danmark ApS Denmark West Pharmaceutical Services Danmark A/S Denmark West Pharmaceutical Services Limited Danmark A/S Denmark PM2OL A/S Denmark West Pharmaceutical Services Group Limited England West Pharmaceutical Services Cornwall Limited England Plasmec Public Limited Company England West Pharmaceutical Services Lewes Limited England West Pharmaceutical Services Dublin, Limited England W.P.S.F. Limited England West Pharmaceutical Services France S.A. France (c) West Pharmaceutical Services Holding France SAS France West Pharmaceutical Services Normandie SAS France West Pharmaceutical Services Holding GmbH Germany West Pharmaceutical Services Verwaltungs GmbH Germany West Pharmaceutical Services Deutschland GmbH Co KG Germany West Pharmaceutical Packaging India Private Limited India Tech Group Europe Limited Ireland Medimop Medical Projects (North), Ltd. Israel Medimop Medical Projects Ltd. Israel West Pharmaceutical Services Italia S.r.L. Italy Tech Group de Mexico SRL de CV Mexico (mfg) Tech Group Puerto Rico, Inc. Puerto Rico West Pharmaceutical Services Beograd Serbia West Pharmaceutical Services Singapore Pte. Ltd. Singapore West Pharmaceutical Services Singapore (Holding) Pte. Limited Singapore West Pharmaceutical Services Hispania S.A. Spain West Pharmaceutical Services Venezuela C.A. Venezuela (a) Represents a cooperative joint venture between West Pharmaceutical Services Singapore Pte. Ltd. and Shanghai New Asia Medical Rubber Factory Co. Ltd. (b) In addition, 1.55% is held in treasury by West Pharmaceutical Services ColombiaS.A. and 0.19% is held by 3 local shareholders. (c) 0.01% is owned directly by 8 individual shareholders.
